Citation Nr: 0635621	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-38 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE


Entitlement to an effective date earlier than February 25, 
2002 for the grant of a 100 percent rating for schizophrenia.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from December 1975 to April 
1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 decision by the RO in Phoenix, 
Arizona that, in pertinent part, granted a 100 percent rating 
for service-connected schizophrenia, effective September 20, 
2002; the veteran appealed for an earlier effective date.  In 
an August 2004 rating decision, the RO granted an earlier 
effective date of February 25, 2002 for the award of a 100 
percent rating.


FINDINGS OF FACT

1.  An unappealed January 1986 RO decision denied an increase 
in a 10 percent rating for schizophrenia.

2.  The veteran's next claim for an increase in a 10 percent 
rating for PTSD was received by the RO on September 20, 2002.

3.  The RO thereafter granted a schedular 100 percent rating 
for schizophrenia, effective February 25, 2002, the date of a 
VA outpatient treatment record reflecting treatment for 
schizophrenia.  It is not factually ascertainable that the 
severity of schizophrenia increased on an earlier date within 
the year prior to the September 20, 2002 claim for increase.


CONCLUSION OF LAW

The criteria for an effective date prior to February 25, 2002 
for a 100 percent rating for schizophrenia have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005, 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see 
also Pelegrini, 18 Vet. App. at 121. 

In this case, in a September 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an earlier effective 
date, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession that 
pertains to the claim.  By a letter dated in April 2006, the 
RO provided the veteran with information regarding disability 
ratings and effective dates.

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as an August 2004 Statement 
of the Case (SOC), and a December 2005 Supplemental Statement 
of the Case (SSOC).  These documents provided him with notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding his claim.  By way of 
these documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and VA outpatient 
treatment reports and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; Mayfield, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Law and Regulations 

Governing law and regulation provide that the effective date 
of an award of increased compensation shall be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o) (2006); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. (1997); VAOPGPREC 12-98.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2006).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase will be accepted as a claim.  38 C.F.R. § 3.155 
(2006).  Once service connection has been established, 
receipt of specified types of medical evidence, including VA 
examination reports, will be accepted as an informal claim 
for increased benefits.  38 C.F.R. § 3.157 (2006).  The date 
of outpatient or hospital examination or date of admission to 
a VA hospital will be accepted as the date of receipt of such 
a claim. 38 C.F.R. § 3.157(b) (2006).

Analysis

The veteran contends that an earlier effective date should be 
granted for a 100 percent rating for schizophrenia.

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  his contentions; service 
medical records; VA medical records; and records from the 
Social Security Administration (SSA).  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A review of the evidence shows that the RO granted service 
connection for schizophrenia, rated 50 percent disabling, in 
a September 1976 rating decision.  In a December 1979 rating 
decision, the RO reduced the rating to 30 percent, effective 
March 1, 1980.  In a January 1984 rating decision, the RO 
reduced the rating to 10 percent, effective May 1, 1984.  The 
veteran was notified of this decision by a letter dated in 
February 1984, and he did not appeal.  In a January 1986 
rating decision, the RO confirmed and continued the 10 
percent rating.  The veteran was notified of this decision by 
a letter dated in January 1986, and he did not appeal.

Records on file reflect that the veteran was incarcerated in 
August 1987 for committing a felony offense.  By a letter to 
the veteran dated in May 1988, the RO informed him that his 
compensation benefits were being reduced because of his 
incarceration.  The veteran corresponded with the RO in 1988 
regarding his reduction in compensation due to his 
incarceration, and regarding an apportionment for his 
dependent.  A September 2000 letter from the veteran reflects 
that he was still incarcerated at that time.  

A VA outpatient treatment record dated on February 8, 2002 
reflects that the veteran was seen at the VA for the first 
time after his release from prison.  He reported that he had 
just gotten out of prison and was running out of medications.  
A psychiatric evaluation was not performed.  On February 25, 
2002, the veteran was seen in the VA primary care clinic.  
The examiner diagnosed paranoid schizophrenia by history and 
presentation, and prescribed Risperidal.  The examiner did 
not opine as to the severity of the schizophrenia, and did 
not indicate a global assessment of functioning (GAF) score.  
A May 2002 note reflects that the veteran was jailed again 
after attending a gun show and violating his parole.   A July 
2002 VA mental health clinic note reflects that the examiner 
diagnosed chronic undifferentiated schizophrenia, rule out 
schizoaffective disorder bipolar type, anxiety disorder not 
otherwise specified, and rule out attention-deficit 
hyperactivity disorder.  The GAF was 52.

A review of the claims file shows that after the unappealed 
January 1986 rating decision, the veteran did not file a 
claim for an increased rating for schizophrenia until 
September 20, 2002.

In a January 2003 rating decision, the RO granted a 100 
percent rating for schizophrenia, effective September 20, 
2002.  

In August 2004, the veteran's attorney submitted a copy of 
the veteran's SSA records, including the medical records used 
to adjudicate this decision.  One such medical record is a 
May 8, 1986 report of a VA psychological evaluation.  The 
psychologist was asked to evaluate the veteran to determine 
his ability to understand the nature of legal charges pending 
against him.  The examiner stated, "It is clear that 
presently the patient is not actively schizophrenic."  The 
diagnoses were schizophrenia, residual, unspecified 
(provisional, by history, rule out organic mental disorder, 
generalized anxiety disorder, and schizotypal personality 
disorder), adjustment disorder with mixed emotional features 
(secondary to legal difficulties), and borderline 
intellectual functioning.  He opined that the veteran was 
capable of understanding the charges against him, but he was 
incapable of assisting in his defense because he was 
functioning essentially at a mentally retarded level on 
several tests of intellectual functioning.  A November 2002 
SSA decision determined that the veteran's schizophrenia was 
not severe enough to prevent him from working.

In an August 2004 rating decision, the RO granted an earlier 
effective date of February 25, 2002 (the date of a VA 
outpatient treatment record) for the award of a 100 percent 
rating for schizophrenia.

To summarize, the veteran's schizophrenia was rated 10 
percent disabling from May 1, 1984 until February 25, 2002.  
The prior 10 percent rating was the subject of an unappealed 
January 1986 RO decision, and that decision is final.  38 
U.S.C.A. § 7105 (West 2002).  Thus the effective date for any 
later increased rating must be determined in relation to a 
later filed claim.  

The veteran's attorney argues that the May 8, 1986 VA medical 
record should be construed as an informal claim for an 
increased rating.  However, that record was not followed by a 
timely formal claim identifying the benefit sought, and it 
did not demonstrate total disability from schizophrenia 
alone.  See 38 U.S.C.A. § 5101 (West 2002); 38 C.F.R. §§ 
3.151, 3.155, 3.157 (2006).  The Board finds that the 
document referred to by the veteran's attorney does not 
govern the effective date for the total rating for 
schizophrenia.

On review of all the medical records, the Board can find no 
date earlier than February 25, 2002 (and also being within 
the year preceding the September 20, 2002 increased rating 
claim) on which it is factually ascertainable that 
schizophrenia increased from the 10 percent to 100 percent.  
The veteran does not direct attention to any specific date 
within the year preceding the increased rating claim, but 
rather argues that schizophrenia was totally disabling years 
earlier.  Given the law on finality of unappealed RO 
decisions, the effective date for an increased rating may not 
go back to some indefinite date years earlier.

Under the circumstances, the preponderance of the evidence is 
against the claim for an earlier effective date for an 
increased 100 percent rating for schizophrenia.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

An effective date earlier than February 25, 2002 for the 
grant of a 100 percent rating for schizophrenia is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


